Citation Nr: 1201886	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-22 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, Tennessee


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services rendered in connection with treatment received at Henry County Medical Center on April 10, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Medical Administration Service (MAS) of the Nashville, Tennessee, VA medical center (VAMC), which denied the claim for payment of unauthorized medical services rendered in connection with treatment received at Henry County Medical Center on April 10, 2009.  


FINDINGS OF FACT

Unauthorized medical services rendered at Henry County Medical Center on April 10, 2009, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at Henry County Medical Center on April 10, 2009, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  The initial claims in this case were filed by the treatment providers, although the appeal was subsequently pursued by the Veteran.  See 38 C.F.R. § 17.1004(a) (2011) (the entity that furnished the treatment may file claim).  The MAS file shows that at least one of these claimants was provided with VCAA notice in a May 2009 letter, prior to the initial adjudication of the claim, and a copy of this letter was sent to the Veteran.  In this letter, the claimant and Veteran were advised of the information necessary to substantiate the claim, under the Millennium Health Care and Benefits Act, Public Law 106-117.  These parties were also informed of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information regarding ratings and effective dates is not relevant to this appeal involving reimbursement for medical expenses.  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All records pertaining to the treatment at issue have been obtained.  As discussed below, further evidence concerning feasibility is not required because the prudent layperson standard for an emergency has not been met.  There is no indication of the existence of any potentially relevant evidence which is not of record.  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor the representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).    



II.  Analysis

The Veteran seeks payment or reimbursement for medical expenses incurred in the course of treatment rendered on April 10, 2009, in the emergency department of HCMC.  

The Veteran does not have any adjudicated service-connected disabilities, nor was authorization for the hospital visit obtained in advance; accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this law, all of the listed conditions must be met, including, as pertinent to this claim:  

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).

38 C.F.R. § 17.1002 (2010).  Amendments to the regulations pertaining to reimbursement for unauthorized medical care, effective January 20, 2012, are not potentially relevant to this case.  In this regard, both the initial MAS adjudication and this Board decision employed the prudent layperson standard, pursuant to Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009), and no other amendments are potentially relevant.  

Records from Henry County Medical Center show that on April 10, 2009, the Veteran was seen in the Emergency Department at 6:00 p.m.  The history obtained at that time was that he did not have any allergies.  He arrived with family.  His chief complaint was of a headache, which was of sudden onset two days earlier.  The pain had improved.  He stated that it was the worst headache of his life.  He complained of a left posterior headache, of a hot, boiling, burning character, that went into his left posterior neck, with tenderness to the site.  He complained of dizziness (vertigo and lightheadedness) with head movement causing nausea.  Associated symptoms were nausea and vomiting; weakness and blurred vision on the printed list of symptoms were not identified as present.  He also had low back pain.  Speech was clear, and no neurological deficits were noted.  After obtaining vital signs, "triage acuity" was noted to be 3 out of 5.  

A nursing assessment at 7:05 p.m. noted that he had had trouble urinating for a couple of days, with trouble starting and maintaining stream, with urgency.  He did not have dysuria.  He was noted to be alert and oriented.  The nursing diagnosis was altered comfort; pain.  Also noted at 7:05 p.m. was that the Veteran ambulated with a steady gait, and no acute distress was noted.  He complained of headache and low back pain on the left side with dysuria.  

He was seen by a physician at 7:13 p.m.  The history of a headache of 2 days' duration was noted.  The headache was of spontaneous onset.  The severity had been moderate, and was mild when seen in the emergency department.  The only quality noted was pain.  He also had nausea and motion sickness, but not blurred vision, vomiting, or power loss.  He had not previously had similar symptoms, nor had he recently been seen by a doctor.  He also reported problems with urinating; all other symptoms were negative.  He had a history of hypertension, high lipids, and hay fever.  He had previously undergone surgery for bowel obstruction and a right orchiectomy.  He appeared well, and examination findings were normal.  

He was referred for a computerized tomography (CT) scan, due to the history of a burning sensation on the left side of the occipital region.  This scan disclosed no acute intracranial abnormality, although there was minimal mucosal thickening in the left anterior ethmoid air cells.  Discharge diagnoses were migraine headache and prostatitis.  At 8:00 p.m., he was discharged, ambulatory.  He was prescribed Septra (an antibiotic) and meclizine (used to treat nausea, vomiting, and dizziness due to motion sickness).  

The Veteran contends that he is 63 years old and lives alone.  He states that at the time, he felt something was really wrong and that he needed immediate medical attention.  He said that there was a severe pain in his head with a hot sensation running down his neck, and that he was not able to get help at the local Dover VA clinic, so he thought he would wait awhile and see if it eased, but the pain persisted and he became nauseous and started vomiting.  He said that he also had blurred vision which made it unsafe for him to drive so he called a friend and his two daughters to assist him in getting help.  He said he also experienced rapid heartbeat and weakness in his legs, which he thought could mean he was having an allergic reaction to his some of his medication.  He said that he did not go to the doctor unless he felt something was seriously wrong, and that he was not overeating.  He said that the HCMC was the closest help he could get at the time of his distress.  He said he would not have sought medical help if he did not feel it was drastically necessary.  

In support of his claim, he submitted a statement from a physician dated in July 2009, who said that the Veteran was a patient he cared for at the VA satellite clinic in Dover.  He said that on the date of the services rendered at HCMC, the Veteran could not be seen at the Dover clinic.  He wrote:  "The reasons for this included lack of sufficient number of providers and/or deficient number of slots related to number of patients seen on that date."  He said that as a result, the Veteran was forced to seek his necessary medical attention elsewhere.  

Because all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  The claim in this case was denied on the basis that an emergency was not present, and VA facilities were feasibly available.  

Concerning the first, the Board must apply the prudent layperson standard, which requires consideration of whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to health or life.  Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  Medical evidence is not necessary to establish the existence of an emergency under the prudent layperson standard.  Swinney at 267.  

Although the Veteran sought treatment in an emergency facility, he reported a 2-day history of symptoms when he was seen.  Further, although his headache was as described in his substantive appeal, and he reported nausea and dizziness, he did not report blurred vision, rapid heartbeat, or weakness in his legs when seen.  He did report low back pain, as well as problems with urination, also of 2 days duration.  He reported no allergies except hay fever, and there is no indication in the hospital records that the possibility of an allergic reaction was raised by the Veteran or medical personnel.  Although there are different accounts in the medical records as to the severity of the headache, by all accounts, his headache had actually improved by the time he arrived at the HCMC and was seen.  He was not prescribed pain medication, but was given anti-nausea medication.  In the Veteran's favor is the history provided in the hospital records that the headache, of a burning character which radiated into his neck, and accompanied by nausea and dizziness, was not something he had previously experienced.  However, this must be weighed against the 2-day history of symptomatology, as well as the history that his symptoms had actually improved by the time he sought treatment.  

Further, during this 2-day period of symptomatology, there is no evidence that he actually sought treatment or advice at a VA facility.  He stated in his substantive appeal that he waited awhile to see if the symptoms improved, but although he called a friend and two daughters for assistance, he did not call a VA facility for advice.  The Board finds this to be significant in terms of whether he subjectively believed that a medical emergency was present.  There is no question that the Veteran was in some discomfort, and was concerned about his symptoms, but the Board finds that a 2-day wait to seek treatment, without even a telephone call to a VA facility, does not meet the prudent layperson standard for a medical emergency.

Related to this is the matter of whether VA facilities were feasibly available.  Internet map research discloses that the VA clinic in Dover was approximately 11 miles from the Veteran's home, while the HCMC was about 44 miles from his home, and beyond the Dover clinic.  The Nashville VAMC was about 75 miles in the other direction from the Veteran's home.  Although the Veteran and a doctor who has treated him at Dover both stated that he could not be seen at the Dover clinic, there is no evidence documenting that the Veteran actually attempted to obtain treatment at that facility on April 10, 2009, or why he could not get help at the Dover clinic.  The doctor's statement was not specific enough to establish non-feasibility, particularly in the absence of any actual attempt to obtain treatment, and the Veteran failed to provide any details.  In this regard, when VA facilities are not feasibly available, other VA laws and regulations provide for payment for private treatment, but, among other requirements, authorization from VA must be obtained in advance.  See Cantu v. Principi, 19 Vet. App. 92, 98 (2004); Zimick v. West, 11 Vet. App. 45 (1998); 38 C.F.R. § 17.54 (2010).  The Veteran states that his symptom had been present for 2 days, which would have provided time to contact VA in advance.  Because the Board finds an emergency was not present, it is not necessary to further investigate why the Veteran states that he was unable to obtain treatment at the Dover clinic, or why he could not have reported to the Nashville VAMC.

The Board finds that the prudent layperson standard for a medical emergency was not present when the Veteran sought treatment at HCMC on April 10, 2009.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Reimbursement or payment for unauthorized medical services rendered at HCMC on April 10, 2009, is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


